DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims, 2, 3, 5, 7, 10, 12, 13, 15, 17, and 20 are objected to because of the following informalities:  
Regarding claim 2, Applicant claims “Identify at least one object having a predetermined shape around the electronic apparats...”, the examiner believes that this should rather read: “Identify at least one object having a predetermined shape around the electronic apparatus...”.
Claims 10, 12, and 20 contain language similar to claim 2, and are similarly objected to.
Regarding claim 3, Applicant claims “…an XY axis…”. The examiner notes that the proper term would be either “an XY plane”, as two axes make a plane, or “an XY axes”, as the plural of “axis” is “axes”.
Claims 5, 15, and 15 contain language similar to claim 3, and are similarly objected to.
Regarding claim 5, Applicant claims “Wherein track a movement trajectory of the object in the space of the XY axis based on the distance information sensed by the sensor…”, the examiner believes that this should rather read: “Tracking a movement trajectory of the object in the space of the XY axis based on the distance information sensed by the sensor…”.
Claim 15 contains language similar to claim 5, and is similarly objected to.
Regarding claim 7, Applicant claims “Wherein, based on an image photographed by the camera, identify a location of a user’s mouth included the image, and
Wherein control the driver such that the display faces the mouth based on the location of the mouth.”
The examiner believes that this should rather read: “Wherein, based on an image photographed by the camera, identify a location of a user’s mouth included in the image, and
Controlling the driver such that the display faces the mouth based on the location of the mouth.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “…height information on the Z axis…” and “… space of the XY axis…”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 11, 12, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chih (US 20180174584 A1), hereafter Chih.

Regarding claim 1, Chih teaches an electronic apparatus comprising:
A plurality of microphones (0030, microphone module includes a plurality of microphone units);
A display (0027, voice control device includes a display);
A driver (0027, voice control device includes a drive module);
A sensor configured to sense a distance to an object around the electronic apparatus (0067, distance module estimates distance between user and voice control device); and
A processor configured to:
Based on an acoustic signal being received through the plurality of microphones, identify at least one candidate space with respect to a sound source in a space around the electronic apparatus using distance information sensed by the sensor (0118, sound source direction determined by determining the position of the microphone unit receiving the voice signal with the biggest amplitude), 
Identify a location of the sound source from which the acoustic signal is output by performing sound source location estimation with respect to the identified candidate space (0120, processing unit determines if the calculated sound source distance is less than a preset value), and
Control the driver such that the display faces the identified location of the sound source (0123, display rotated to the sound source direction).
Claim 11 is similar in scope to claim 1, and is similarly rejected.

Regarding claim 2, Chih teaches the electronic apparatus of claim 1, wherein the processor is further configured to:
Identify at least one object having a predetermined shape around the electronic apparats based on distance information sensed by the sensor (0045, image recognition module recognizes an object location), and
Identify the at least one candidate space based on a location of the identified object (0045, location information corresponding to the object or object location transmitted to the processing unit).
Claim 12 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 4, Chih teaches the electronic apparatus of claim 2, wherein the predetermined shape is a shape of a user’s foot (0045, image recognition module recognizes an object in the captured image, Examiner’s Note: the object being recognized as a foot amounts to simple design choice).
Claim 14 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 6, Chih teaches the electronic apparatus of claim 1, wherein the sound source is a mouth of a user (0021, voice control unit, Examiner’s Note, a voice would have to be produced from the mouth of a user).
Claim 16 is similar in scope to claim 6, and is similarly rejected.

Regarding claim 7 Chih teaches the electronic apparatus of claim 1, further comprising:
A camera (0046, image recognition module uses image captured by camera module), 
Wherein the processor is configured to photograph in a direction where the sound source is located through the camera based on the location of the identified sound source (0046, image recognition module uses image captured by camera module),
Wherein, based on an image photographed by the camera, identify a location of a user’s mouth included the image (0046, image recognition module determines that he user’s face is present in the captured image, Examiner’s Note: an image of the user’s face would include the user’s mouth), and
Wherein control the driver such that the display faces the mouth based on the location of the mouth (0076, display rotated so as to turn the display to the user who makes the voice).
	Claim 17 is similar in scope to claim 7, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chih as applied to claim 1 above, and further in view of Hwan (KR 101830932 B1), hereafter Hwan.

Regarding claim 3, Chih teaches the electronic apparatus of claim 1, but fails to teach wherein the processor is further configured to:
	Identify at least one object having a predetermined shape in a space of an XY axis around the electronic apparatus based on the distance information sensed by the sensor, and
	With respect to an area where the identified object is located in the space of the XY axis, identify at least one space having a predetermined height in a Z axis as the at least one candidate space.
Hwan, however does teach wherein the processor is further configured to:
	Identify at least one object having a predetermined shape in a space of an XY axis around the electronic apparatus based on the distance information sensed by the sensor (0007, sound source detection unit for calculating information on a direction of the noise source and distance to the noise source), and
	With respect to an area where the identified object is located in the space of the XY axis, identify at least one space having a predetermined height in a Z axis as the at least one candidate space (0069 - 0070, height of the noise source calculated, compared to preset reference height).
Chih and Hwan are analogous because they are in the same field of endeavor, sound based robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the height determination of Hwan in order to provide a means of determining the exact source of a sound. The motivation to combine is to allow the robot to determine its pan and tilt angle to properly face the sound source.
	Claim 13 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 5, Chih teaches the electronic apparatus of claim 2, but fails to teach wherein the processor is further configured to map height information on the Z axis of the identified sound source to an object corresponding to the candidate space in which the sound source is located,
Wherein track a movement trajectory of the object in the space of the XY axis based on the distance information sensed by the sensor, and
Wherein based on a subsequent acoustic signal output from the same sound source as the acoustic signal being received through the plurality of microphones, identify a location of a sound source from which the subsequent acoustic signal is output based on a location of the object in the space of the XY axis according to the movement trajectory of the object and the height information on the Z axis mapped to the object.
Hwan, however, does teach wherein the processor is further configured to map height information on the Z axis of the identified sound source to an object corresponding to the candidate space in which the sound source is located (0069, dead zone processing unit calculates the height of the noise source by using the distance information along with the direction information),
Wherein track a movement trajectory of the object in the space of the XY axis based on the distance information sensed by the sensor (0062, CCTV system tracks the location of the noise source of the noise generated in the monitoring space), and
Wherein based on a subsequent acoustic signal output from the same sound source as the acoustic signal being received through the plurality of microphones, identify a location of a sound source from which the subsequent acoustic signal is output based on a location of the object in the space of the XY axis according to the movement trajectory of the object and the height information on the Z axis mapped to the object (0052, sound source detection unit continues to monitor whether noise above a certain level is detected, 0069, dead zone processing unit calculates the height of the noise source by using the distance information along with the direction information).
Chih and Hwan are analogous because they are in the same field of endeavor, sound based robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the movement tracking of Hwan in order to provide a means of determining the following the source of a sound. The motivation to combine is to allow the robot to follow the source of a sound in order to track the motion of the object.
Claim 15 is similar in scope to claim 5, and is similarly rejected.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chih as applied to claim 1, and further in view of Hyun (US 20130108066 A1), hereafter Hyun.

Regarding claim 8, Chih teaches the electronic apparatus of claim 1, but fails to teach wherein the processor is configured to divide each of the identified candidate spaces into a plurality of blocks to perform the sound sources location estimation that calculates a beamforming power with respect to each block, and identify a location of the block having the largest calculated beamforming power as the location of the sound source.
Hyun, however, does teach wherein the processor is configured to divide each of the identified candidate spaces into a plurality of blocks to perform the sound sources location estimation that calculates a beamforming power with respect to each block, and identify a location of the block having the largest calculated beamforming power as the location of the sound source (0013, sound source tracker performs beamforming on predetermined frames of the sound source candidates extracted by the sound source candidate extractor, predicts location of actual sound sources based on sound source candidates).
Chih and Hyun are analogous because they are in the same field of endeavor, sound based robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the beamforming of Hyun in order to provide a means of determining the exact source of a sound. The motivation to combine is to allow the robot to better determine the exact location of the sound source.
Claim 18 is similar in scope to claim 8, and is similarly rejected.

Regarding claim 9, the combination of Chih and Hyun teaches the electronic apparatus of claim 8, and Chih teaches the apparatus further comprising:
A camera (0046, image recognition module uses image captured by camera module),
Wherein the processor is further configured to:
Photograph an image in a direction in which a sound source is located through the camera based on the location of the identified sound source (0046, image recognition module uses image captured by camera module),
Based on a user not being present in the image photographed by the camera performing an action (0046, image recognition module does not identify face features from the image captured by the camera module), and 
Control the driver such that the display faces the sound source based on the location of the identified sound source (0076, display rotated so as to turn the display to the user who makes the voice).
Chih fails to teach wherein the processor is configured to identify a location of a first block having the largest beamforming power among the plurality of blocks as the location of the sound source (0013, sound source tracker performs beamforming on the sound source candidates extracted by the sound source candidate extractor, predicts location of actual sound sources based on sound source candidates); and
Wherein the performing an action is identifying a location of a second block having the second-largest beamforming power after the first block as the location of the sound source (0069, scanning performed in other directions, direction having the highest energy among the directions is determined to be a direction of the next sound source).
Chih and Hyun are analogous because they are in the same field of endeavor, sound based robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the beamforming of Hyun in order to provide a means of determining the exact source of a sound. The motivation to combine is to allow the robot to better determine the exact location of the sound source.
Claim 19 is similar in scope to claim 9, and is similarly rejected.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chih as applied to claim 1, and further in view of Hyung (KR 20190100703A), hereafter Hyung.

Regarding claim 10, Chih teaches the electronic apparatus of claim 1,
Wherein the display is located on a head of the electronic apparatus, and wherein the processor is further configured to:
Based on a distance between the electronic apparatus and the sound source being less than or equal to a predetermined value, adjust at least one of a direction of the electronic apparatus and an angle of the head through the driver such that he display faces the sound source (0071, sound source distance checked against predetermined value, 0076, tilting drive unit used to tilt the display to be directed towards the user), and
Adjusting the angle of the head such that the display faces the sound source (0076, tilting drive unit used to tilt the display to be directed towards the user).
Chih fails to teach, however, wherein the processor is configured to:
Based on the distance between the electronic apparatus and the sound source exceeding the predetermined value, move the electronic apparatus to a point distant from the sound source by the predetermined value through the driver.
Hyung, however, does teach wherein the processor is configured to:
Based on the distance between the electronic apparatus and the sound source exceeding the predetermined value, move the electronic apparatus to a point distant from the sound source by the predetermined value through the driver (0035, robot compares sound location coordinates to threshold, implements movement).
Chih and Hyung are analogous because they are in the same field of endeavor, sound based robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the movement of Hyung in order to provide a means of moving the robot to the sound location. The motivation to combine is to allow the robot navigate to the person attempting to interact with it.
	Claim 20 is similar in scope to claim 10, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664